Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are allowed over the prior art of record and in light of applicant’s arguments and amendment.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and suggest among other limitations of the claims the combination of a cloud service adapting module in communication with the cloud service processing module, configured to protocol adapt or call the cloud computing services and/or resources provided by the at least one cloud service provider; a heterogeneous computer network environment supporting and allowing the cloud computing services, said heterogeneous computer network environment having a plurality of resources loosely coupled to each other in the network environment, the resources including memory devices and at least two or more computer processors executing different operating system programs, each different operating system program having a set of kernel programs unique to that operating system program and a unique file space to constitute on one side: Page 3 of 14Appl. No. 16/955,930 Amdt. dated 8/11/2021 Response to Non-Final Office Action of 5/13/2021 a data processing virtual server and a data processing physical server for creating on request several server instances constituting a server farm and managing an in-memory, column- oriented relational database management system for storing data in main electronic memory of the resources, and on other side: another data processing server using a row-oriented relational database management systems for storing data in disk memory, and subordinate programs operating together with the one or more computer processors, at least some of the resources being available to perform remote execution services for application server farm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton  B. Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454